

Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE




IT IS HEREBY AGREED by and between Dennis Jorgensen (“Jorgensen”) and
Transaction Systems Architects, Inc. and its subsidiaries, including but not
limited to Intranet (collectively, “TSA”), in consideration for the mutual
promises contained herein, as follows:



1.  
Jorgensen’s employment with TSA will terminate effective October 21, 2005, and
Jorgensen will receive base salary earned through that date and accrued
benefits. Jorgensen’s last day of active service will be October 7, 2005.




2.  
TSA will pay Jorgensen in accordance with its normal pay practices, upon the
expiration of the seven-day revocation period described in paragraph 16, a lump
sum equal to One Hundred and Four Thousand Dollars ($104,000.00), less legally
required and voluntarily authorized deductions. This amount is in addition to
any money and other benefits Jorgensen would receive in the event of Jorgensen's
voluntary separation from TSA, and Jorgensen acknowledges that this amount
constitutes severance pay offered to him by TSA freely and without obligation in
consideration for this Separation Agreement and General Release (the
“Agreement”), including a release of all claims for age discrimination pursuant
to the Age Discrimination in Employment Act and any state or local age
discrimination laws.




3.  
TSA will also make available to Jorgensen at TSA’s cost, for a period of up to
sixty (60) days following Jorgensen’s effective termination date, outplacement
services through Lee Hecht Harrison, provided that Jorgensen signs this
Agreement and that he commences use of the outplacement services within thirty
(30) days thereafter. To commence use of the outplacement services, Jorgensen
should contact Amanda Jurek at .




4.  
Except as provided herein, this Agreement shall expressly and unconditionally
supersede and render void any and all claims, rights, title or interest in or
with respect to any employee compensation or benefit to which Jorgensen may have
been entitled by virtue of his employment with TSA, excluding claims relating to
social security, workers’ compensation, or unemployment insurance benefits.




5.  
Jorgensen hereby releases and discharges TSA, its directors, officers,
employees, agents or successors of and from any demand or claim, of whatever
kind or nature, whether known or unknown, arising out of his employment with or
separation from TSA, including, but not limited to (i) claims Jorgensen may have
under any federal, state or local labor, employment, discrimination, human
rights, civil rights, wage/hour, pension, or tort law, statute, order, rule,
regulation or public policy, including but not limited to, those arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the National Labor Relations Act, the Fair Labor Standards Act, the
Occupational Safety and Health Act of 1970, the Americans With Disabilities Act
of 1990, the Civil Rights Acts of 1964 and 1991, the Civil Rights Act of 1866,
the Employee Retirement Income Security Act of 1974, the Rehabilitation Act of
1973, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, the
Massachusetts Fair Employment Practices Act, the Massachusetts Payment of Wages
Statute, Chapters 149 through 154 of the Massachusetts General Laws, the
Illinois Human Rights Act, and the Illinois Wage Payment and Collection Act,
(ii) those arising under common law, including but not limited to claims or
suits for intentional interference with contractual relations, breach of the
implied covenant of good faith and fair dealing, breach of contract, wrongful
termination, negligent supervision, negligence, intentional and negligent
infliction of emotional distress, defamation, false imprisonment, libel and
slander and (iii) claims arising under any other local, state or federal law or
regulation as of the date this Agreement is signed. Jorgensen does not waive
claims that may arise after the date this Agreement is executed and which are
based upon TSA’s acts or omissions after that date.




6.  
Jorgensen understands and agrees that this Agreement does not constitute any
admission by TSA that any action taken with respect to Jorgensen was unlawful or
wrongful, or that such action constituted a breach of contract or violated any
federal or state law, policy, rule or regulation.




7.  
Jorgensen agrees to promptly return to TSA all property belonging to TSA,
including, but not limited to, credit cards, keys, security cards and any other
documents and confidential information belonging to TSA.




8.  
Jorgensen agrees that he will not disparage or make negative statements about
TSA or any of its officers, directors, agents, employees, successors or assigns.
TSA agrees that its officers and directors will not make, or cause or encourage
others to make, disparaging or negative statements about Jorgensen.




9.  
Jorgensen understands and agrees that he may not use or disclose any proprietary
information of TSA including, but not limited to product and service
information, financial and pricing information, data processing and
communication information, marketing and business plans and other know-how and
trade secrets regarding the business of TSA, all of which are valuable to TSA
and constitutes confidential information. The confidentiality agreement dated
November 19, 1998 is, and shall continue to be in full force and effect and is
hereby ratified and confirmed in all respects. A copy of this agreement is
attached hereto as Exhibit A.




10.  
Jorgensen agrees that while employed by the Company, he has had contact with and
has become aware of TSA’s customers and the representatives of those customers,
their names and addresses, specific customer needs and requirements, and leads
and references to prospective customers, and that Jorgensen has benefited and
added to TSA’s goodwill with its customers and in the marketplace generally.
Jorgensen further agrees that loss of such customers will cause TSA significant
and irreparable harm. Accordingly, Jorgensen agrees that, for twelve (12) months
after the cessation of his employment with TSA, he will not solicit, contact,
call upon, accept orders from, or attempt to communicate with any customer or
prospective customer of TSA for the purpose of providing any products or
services substantially similar to those Jorgensen provided while employed with
TSA. This restriction shall apply only to any customer or prospective customer
of TSA with whom Jorgensen had contact or about whom Jorgensen learned
confidential information during the last twelve (12) months of Jorgensen’s
employment with TSA. For the purpose of this section, “contact” means
interaction between Jorgensen and the customer, or prospective customer which
takes place to further the business relationship, or making sales to or
performing services for the customer, or prospective customer on behalf of TSA.




11.  
Jorgensen acknowledges and agrees that solely as a result of employment with
TSA, he has come into contact with and has acquired confidential information
regarding some of TSA’s employees, consultants, contractors, or agents (for
purposes of this section, collectively referred to as “worker”). Accordingly,
for twelve (12) months after his cessation of employment with TSA, Jorgensen
will not recruit, hire, or attempt to recruit or hire, directly or by assisting
others, any other worker of TSA with whom Jorgensen had contact or about whom
Jorgensen learned confidential information during his last twelve (12) months of
employment with TSA. For the purposes of this section, “contact” means any
interaction whatsoever between Jorgensen and the other worker.

12.  
Jorgensen agrees not to disclose the existence or contents of this Agreement,
unless required by law. This restriction will not apply to disclosure by
Jorgensen to members of Jorgensen’s immediate family or to Jorgensen’s legal,
tax or financial advisors; provided that Jorgensen advises them of this
provision and Jorgensen agrees to use Jorgensen’s best efforts to protect
against any further disclosure by these persons.




13.  
Jorgensen agrees further that if he breaches the provisions of paragraphs 7, 8,
9, 10, 11 or 12, TSA may bring an action in a court of competent jurisdiction
and recover as liquidated damages the payment made to him pursuant to Paragraph
2 of this Agreement and its attorneys’ fees.




14.  
TSA provides only neutral reference responses to inquiries for employment, which
include a verification of past employment, dates and location of employment and
positions held.




15.  
Jorgensen agrees to cooperate with TSA in investigating, preparing or testifying
with respect to any threatened or pending claim, action or proceeding, whether
investigative, administrative, civil or criminal, involving or affecting TSA.
Jorgensen will receive no additional compensation for his time, but will be
reimbursed for his reasonable expenses in connection with these activities in
accordance with TSA's expense reimbursement policies and procedures.




16.  
Jorgensen acknowledges further that he has been advised by this Agreement: (a)
that he should consult with an attorney of his choice prior to executing this
Agreement; (b) that he has up to forty five (45) days in which to consider and
accept this Agreement from the time he received it on October 7, 2005; and (c)
that he will have up to seven (7) days following execution of this Agreement in
which to revoke this Agreement by delivering written notice of such revocation
to Amanda Jurek. Attached as Exhibit B are further details on the eligibility
for this separation program. Jorgensen further acknowledges that by entering
into this Agreement, he understands all of the provisions thereof and its
binding legal effect, that he is voluntarily entering into this Agreement, and
that TSA has made no promises to Jorgensen other than those contained in this
Agreement.




17.  
In the event that any provision of this Agreement is deemed unenforceable,
Jorgensen agrees that a court of competent jurisdiction shall have jurisdiction
to reform such provision to the extent necessary to cause it to be enforceable
to the maximum extent permitted by law. The provisions in this Agreement are
severable, and if any provision is determined to be prohibited or unenforceable
in any jurisdiction, the remaining provisions shall nevertheless be binding and
enforceable. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Massachusetts without regard to principles of
conflicts of law.




18.  
Except as set forth in Exhibit C attached hereto and as noted in the following
sentence, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter of this Agreement and fully supersedes any
and all prior agreements or understandings between the parties. This Agreement
is supplemental to, and does not supersede, any non-solicitation, non-compete,
non-disclosure, or confidentiality agreement that Jorgensen may have signed
while employed by TSA. Such agreements survive and remain in force following the
execution of this Agreement.



Dated this    7th    day of    October   , 2005.




  /s/ Dennis Jorgensen              
Dennis Jorgensen




Transaction Systems Architects, Inc.


By:   /s/ Les Real                                 
Les Real


V.P., Global Human Resources      




 

--------------------------------------------------------------------------------





EXHIBIT A


APPLIED COMMUNICATIONS, INC.


EMPLOYEE INVENTION AND CONFIDENTIAL INFORMATION


AGREEMENT


With DENNIS D. JORGENSEN
(Employee Name)


In consideration of my employment and/or continued employment by APPLIED
COMMUNICATIONS, INC. (hereinafter “ACI”), I hereby agree as follows:


The intent of this agreement (the “Agreement”) is to provide protection,
security, and safeguards to ACI, “Corporate Affiliates” of ACI (which shall mean
any entity controlling, controlled by or under common control with ACI) and
their customers, and to prevent the improper release and distribution of their
respective proprietary information and products. In addition it is intended to
protect the ownership of ACI, its Corporate Affiliates and/or their customers,
in and to inventions developed by employees while employed by ACI. This
Agreement is not intended to prevent an employee from developing inventions or
patentable items, nor is this Agreement intended to restrict or prevent future
employment.


I agree that all “Creative Property” shall be the sole and exclusive property of
ACI. “Creative Property”, as used herein, shall mean all inventions, trademarks,
patents, industrial designs (design patents), topographies, concepts,
discoveries, developments, creations and ideas including, but not limited to,
all processes, machines, computer software, computer firmware, improvements
thereto and know-how related thereto, whether patentable or not, made or
conceived by me, (a) either alone or jointly with others, in the performance of
my employment with ACI or (b) with the use of ACI’s time, equipment, material,
supplies, facilities or (c) containing or utilizing trade secret information, or
other private or confidential information acquired by me during the term of my
employment and related to the business of ACI or its Corporate Affiliates or
their actual processes, research or development. I agree, at the request of ACI
and in the form and manner prescribed by it, to assign to ACI all my rights,
title and interest in and to all Creative Property.


I agree that all “Writings”, including all rights therein shall be the sole and
exclusive property of ACI. “Writings”, as used herein, shall mean the tangible
expression of information relating in any manner to Creative Property or to the
research, development, sales, marketing, manufacturing, or other business
activities of ACI or it Corporate Affiliates including, but not limited to
blueprints, designs, diagrams, documents, notes, notebooks, flow charts,
specifications, manuals, reports, photographs, photomasks, computer software,
and computer firmware, prepared by me, (a) either alone or jointly with others,
in the performance of my employment with ACI or (b) with the use of ACI’s time,
equipment, material, supplies, facilities or (c) containing or utilizing trade
secret information or other private or confidential information acquired by me
during the term of my employment and related to the business of ACI or its
Corporate Affiliates or their actual processes, research or development. I
agree, at the request of ACI and in the form and manner prescribed by it, to
assign to ACI all my rights, title and interest in and to all Writings. I hereby
waive in whole any moral rights I may have in the Writings and any part or parts
thereof.


I further agree that every document, record, or notation in my possession or
control which contains Creative Property, Writings or other information not
readily available to persons not employed by ACI or its Corporate Affiliates
shall remain the exclusive property of ACI or its Corporate Affiliates and said
records shall be delivered to ACI upon termination of my employment.


I acknowledge that ACI’s and its Corporate Affiliates’ software products and all
related technical data, information, documents and/or materials or any direct
product thereof (collectively, “software or Technical Data) are subject to
export control under the U.S. Export Administration Regulations, and agree that
I will not export, re-export, divert, or transfer Software or Technical Data,
directly or indirectly, from the United States or disclose such Software or
Technical Data to any person who is not a United States resident or national
without the prior written approval of ACI and obtaining any applicable and
required license for the U.S. Government.


I further agree not to divulge or disclose, at any time during my employment or
after my employment, directly or indirectly, to any unauthorized person, firm or
corporation, without ACI’s prior written permission, any Creative Product,
Writing or other information regarding ACI’s or its Corporate Affiliates’
Creative Products, Writings, or inventions, designs and methods, systems,
software programs, trade secrets, customer information, strategic or financial
information, or any other information of ACI’s or its Corporate Affiliates’ not
generally available to the public, which I acquire during my employment with
ACI, unless required to do so by court order.


I understand that ACI is a wholly-owned subsidiary of Transaction Systems
Architects, Inc. (“TSA”) of Omaha, Nebraska. I recognize that my obligations of
confidentiality and non-disclosure, as set forth above, expressly include all
information not generally available to the public concerning TSA and its
business, affairs and plans. I further acknowledge that U.S. securities laws
prohibit me form purchasing, selling, or otherwise trading in TSA’s securities
while in possession of material information concerning TSA which has not been
generally disclosed to the investing public. I further acknowledge that U.S.
securities laws prohibit me from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to trade in TSA’s securities. During the course of my
employment with ACI, I agree not to purchase, sell or otherwise trade in TSA’s
securities while in possession of material information concerning TSA which has
not yet been disclosed to the investing public, not to disclose any such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to trade in TSA’s securities.


I acknowledge and agree that my failure to abide by the terms of this Agreement
can be the basis for disciplinary action or constitute cause for termination of
employment. The terms and provisions of this Agreement shall be binding upon my
heirs, administrators, or other legal representatives or assigns and shall inure
to the benefit of AIC, its Corporate Affiliates and their successors, and
assigns. I understand and acknowledge that ACI may assign this Agreement, either
in its entirety or severally, from time to time, with respect to any Creative
Products or Writings covered hereby and may give or grant to any assigned or
assignees the right to enforce same with respect to the Creative Product(s) or
Writing(s) assigned.


The Agreement shall not terminate by reason of the termination of my employment
nor may it be modified, released or abandoned except by written instrument
properly executed by ACI. This Agreement shall supersede any and all prior
agreements regarding this subject matter between the parties hereto.




IN WITNESS WHEREOF, I have signed this Agreement this 19 of  November , 1998.






/s/ Dennis D. Jorgensen    /s/ Illegible_________________________________ 
Signature of Employee     Signature of Witness



 

--------------------------------------------------------------------------------





EXHIBIT B


Transaction Systems Architects, Inc. and its subsidiaries (collectively, “TSA”)
hereby informs you that the consideration recited in the Separation Agreement
and General Release (the “Agreement”) is being offered as part of an employment
separation program (the “Program”). To be eligible for the Program an individual
must be an employee of TSA. To be selected for the Program, an individual must
be an employee of TSA whose employment will be terminated by October 21, 2005.
 


 
"TSA further informs you of the job titles and ages of all employees selected
for the Program, and the job titles and ages of all employees in the same job
classifications, not selected for the Program."




 
Title
Age of Affected
Age of Non Affected
Sales Consultant
49
 
Engineer
37
Twenty age 20 - 30
Twenty Five, age 31 - 40
Eight age 41 - 50
Six age 51 - 60
V.P., U.S. Sales
51
 
Sr. Manager, Project Management
44
 
V.P., Worldwide Sales & Support
55
 
Sr. V.P., Americas
47
 
Business Development Manager
59
47
President & CEO
57
 
CIO
55
 
Sr. Quality Assurance Engineer
52
One age 20 - 30
One age 31 - 40
Two age 41 - 50
Four 51 - 60
Sr. Manager, Contracts Administration
45
 






































--------------------------------------------------------------------------------





 
EXHIBIT C
To Jorgensen Separation Agreement and General Release


The parties to the Separation Agreement and General Release acknowledge that
Jorgensen, while employed by TSA, was a participant in various benefit or
compensation plans offered by TSA, including but not limited to one or more
stock option plans, a 401(k) plan, and a Management Incentive Compensation
(“MIC”) plan (collectively “Plans”). TSA agrees that Jorgensen will receive the
rights and benefits available to him under those Plans as a separated employee,
consistent with the terms of those Plans, and that nothing in the Separation
Agreement and General Release is intended to modify or contravene the terms of
those Plans, or otherwise interfere with or limit Jorgensen’s rights, as a
separated employee, to benefits or compensation under those Plans. Jorgensen
acknowledges that he has received a copy of each of the Plans, or, if he has
not, a copy of each of the Plans will be provided to him by TSA upon request.